LOGUE, J.
Juan Manuel Febres appeals the court’s order denying his rule 3.850 motion for postconviction relief. Because Febres has failed to satisfy the test for postconviction relief under Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), we affirm. See Mendoza v. State, 81 So.3d 579 (Fla. 3d DCA 2012) (noting that a strategic or tactical decision is not a valid basis for an ineffective assistance of counsel claim unless no competent counsel would have employed such tactics).
Affirmed.